Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
 
Response to Arguments

Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive. 
With respect to argument regarding 112(a) rejection on page 7, Applicant argues that written description is satisfied in [0008, 0010, 0082, 0101].  The Examiner respectfully disagrees. Paragraphs above merely repeat the sentence "estimate at least a phase of the reception signal on a basis of the matrix" but do not describe anything 
With respect to 103 rejection for claims 1-4, 6-14, and 16-18 Applicant first argues that
“Applicant respectfully disagrees. The Office asserts that Roy teaches "phase detection is based at least in part on the phase of the reception signal that is estimated" and also acknowledges that Roy does not teach "detect, with phase detection, movement of the object." These assertions by the Office are inconsistent with each other. Roy cannot both teach "phase detection" and not teach "phase detection.”
phase detection, it does not teach USING “phase detection” to detect the movement of the object.  Such features are taught by Dou. 
Then Applicant argues that “More importantly, it is not clear that the phase detection taught by Dou is applicable to the signal processing taught by Roy. Roy discloses an antenna array with antenna pairs that is illustrated in FIG. 1. Unlike Roy, Dou teaches a single antenna.10 Dou does teach that the single antenna is constructed by integrating first and second polarized antennas, however, Dou does not teach more than the first and second polarized antenna, so at best, Dou teaches an antenna pair, which is different from an antenna array with antenna pairs. Therefore, contrary to the Office's assertions, it would not be obvious to one of ordinary skill in the art at the time of the filing to modify Roy with Dou in order to be able to detect a motion variation with high sensitivity because Dou does not teach that the phase detection is performed by "an antenna array with antenna pairs." Thus, Roy, Dou, and Kishigami fail to establish a primafacie case of obviousness with respect to claim 1 because Roy, Dou, and Kishigami individually fail to disclose or suggest all of the features of claim 1, and provide no apparent reason for modification to include such features.”  
.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is not disclosed in the specification that the “estimate at least a phase of the reception signal on a basis of the matrix.”  Only in [0029] it is described how the phase is determined and it is not based on a matrix, rather the phase is determined based on in-phase and quadrature components of the signal as explained starting from [0042].


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 13-14, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As for claims 3, 13 and 17 it is also indefinite what are the metes and bounds of the limitation “wherein the electronic processor is further configured to generate the first vector by mapping an element of the matrix to a position corresponding to a phase”. Vector algebra does not have such term as mapping an element of the matrix to a position corresponding to a phase. It is unclear what applicant does by that procedure. What does mapping mean in this context. Paragraph 51 talks about mapping of some kind but it is unclear what is performed. It just looks like Applicant just used normalized directional vectors a(phi) instead of X as X=sqrt(XTX)*a(phi).
For Claims 4, 14 and 18 it is also indefinite what are the meats and bounds of the limitation “wherein the electronic processor is further configured to generate the second vector by converting a value corresponding to an amplitude of the each element of the first vector into a square root.” First of all what does it mean converting amplitude of each element in the first vector into square root in the vector nomenclature? If you have a vector A(1 1 1) what is a amplitude of each element of the vector , Amplitude of the vector is a norm A^2 but what is a amplitude of each element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-4, 6-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Roy (US 4750147 A) and further in view of Dou (US 20150208270)  (evidenced by Kishigami US 6351238 B1).
Regarding claim 1 Roy teaches
a signal processing device comprising: an electronic processor configured to: (inherent the processing is performed hence processor is present also evidenced by Kishigami US 6351238)

generate a matrix(auto and cross covariance matrix  col 4 lines 17-21) by multiplying the signal vector(X) by a transpose vector of the signal vector(Y)(also col 9 and col 11); and 
estimate at least a phase(phase difference is determined , as one of the phases can be considered as 0 phase the rest of the phases are known hence estimation is performed relative to specific sensor) of the reception signal on a basis of the matrix.(col 4 lines 26-35), 
wherein the phase detection is based at least in part on the phase of the reception signal that is estimated (col 4 lines 26-35);
Roy does not teach
detect, with phase detection, movement of the object.
However, Dou teaches:
detect, with phase detection, movement of the object [0010, 0023].
 It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Roy with invention by Dou in order to be able to detect a motion variation with high sensitivity (Dou: Par. 0003).

As per Claims 2, 12, 16 Roy/Dou teaches the signal processing device according to claim 1, wherein the electronic processor is further configured to:
generate a first vector(e1, e2, col 11 line 65- col 12 line 15 eigenvectors are calculated, or second interpretation obtaining the vectors a(theta) col 9 line 5) by performing an operation on the matrix; and 
generate a second vector by performing a predetermined operation on each element of the first vector, (col 11 line 65- col 12 line 15  multiple eigenvectors are calculated e1xy, e2xy, or obtaining the vector aT(theta))
wherein the electronic processor is further configured to estimate at least the phase of the reception signal using the second vector.(col 12 lines 17-32 with col 8 line 61-col 9 line 1 phase delays between doublet sensors , or obtaining the matrix phi)

As per Claims 3, 13, 17 Roy/Dou teaches the signal processing device according to claim 2, wherein the electronic processor is further configured to generate the first vector by mapping an element of the matrix to a position corresponding to a phase.(col 11 eq 17 with eigenvector calculation)

As per Claims 4, 14, 18 Roy/Dou teaches the signal processing device according to claim 2, wherein the electronic processor is further configured to generate the second vector by converting a value corresponding to an amplitude of the each element of the 

As per Claim 6, Roy/Dou teaches the signal processing device according to claim 1, wherein the reception array antenna has L elements (where L is an integer of 2 or more) arranged in a line with a distance d between the L elements (Col. 8, Lines 1-4; each doublet can be considered as an array element).

As per Claim 7, Roy/Dou teaches the signal processing device according to claim 1, wherein the reception array antenna includes a first reception array antenna and a second reception array antenna, the first reception array antenna having L elements (where L is an integer of 2 or more) arranged in a line with a first distance d between the L elements, the second reception array antenna having M elements (where M is an integer of 2 or more) arranged in a second line with the first d between the M elements, the second reception array antenna being spaced with a second distance of L x d or less in a direction identical to an arrangement direction of the first reception array antenna (Col. 8, Lines 1-4; Part of array elements can be considered to form the first reception array antenna, and the other half can be considered as second array antenna).

As per Claim 8, Roy teaches a signal processing method comprising: 
Receiving, with an electronic processor, a signal vector of a reception signal, the reception signal being received by a reception array antenna including a plurality of reception antennas,(abstract);
Generating, with the electronic processor, a matrix (auto and cross covariance matrix  col 4 lines 17-21) by multiplying a received signal vector of a reception signal(X) by a transpose vector of the received signal vector (Y)(also col 9 and col 11), the reception signal being received by the reception array antenna; and 
Estimating, with the electronic processor, at least a phase (phase difference is determined , as one of the phases can be considered as 0 phase the rest of the phases are known hence estimation is performed relative to specific sensor) of the reception signal on a basis of the matrix (col 4 lines 26-35);
Wherein the phase detection is based at least in part on the phase of the reception signal that is estimated (col 4 lines 26-35);
Roy does not teach
Detecting, with the electronic processor, movement of the object using phase detection 
However, Dou teaches:
Detecting, with the electronic processor, movement of the object using phase detection [0010, 0023].
 It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Roy with invention by Dou in order to be able to detect a motion variation with high sensitivity (Dou: Par. 0003).

As per Claim 9, Roy teaches a signal reception device comprising: 
a reception array antenna including a plurality of reception antennas arranged at a predetermined interval (Abstract; Col. 8, Lines 1-4); 
 an electronic processor configured to 
  receive a signal vector of a reception signal, the reception signal being received by the reception array antenna (Abstract; Col. 8, Lines 1-4)
generate a matrix (auto and cross covariance matrix  col 4 lines 17-21) by multiplying a received signal vector of the reception signal (X) received by the reception array antenna by a transpose vector of the received signal vector (Y)(also col 9 and col 11); 
estimate at least a phase (phase difference is determined , as one of the phases can be considered as 0 phase the rest of the phases are known hence estimation is performed relative to specific sensor) of the reception signal on a basis of the matrix (col 4 lines 26-35),

Roy does not teach
detect, with phase detection, movement of the object.
However, Dou teaches:
detect, with phase detection, movement of the object [0010, 0023].
 It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Roy with invention by Dou in order to be able to detect a motion variation with high sensitivity (Dou: Par. 0003).

As per Claim 10, Roy/Dou teaches the signal reception device according to claim 9, wherein the reception array antenna has L elements (where L is an integer of 2 or more) arranged in a line with a distance d between the L elements (Col. 8, Lines 1-4; each doublet can be considered as an array element).

As per Claim 11, Roy/Dou teaches the signal reception device according to claim 9, wherein the reception array antenna includes a first reception array antenna and a second reception array antenna, the first reception array antenna having L elements (where L is an integer of 2 or more) arranged in a line with a first distance d between the 

Claim 5, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 4750147 A) in view of Dou (US 20150208270) and Natsume (US 20060007036).
As per Claims 5, 15, 19 Roy/Dou teaches the signal processing device according to claim 1, wherein the electronic processor is further configured to estimate an arrival direction(col 12 lines 17-32)
But Roy/Dou does not explicitly teach
estimating intensity of the reception signal.
Natsume teaches
estimating intensity of the reception signal.[0097]
 It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Roy and Dou with invention by Natsume in order to estimate all parameters associated with signal of interest.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
               Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELENA SERAYDARYAN/
Examiner, Art Unit 3648

/Thomas M Hammond  III/Primary Examiner, Art Unit 3648